                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES EX REL. I. GRIFFIN,
For herself and as next of kin, next of friend for
Cherakei Griffin,

                    Plaintiff,
                                                     Case No. 21-cv-693-pp
      v.

WEST ALLIS POLICE DEPARTMENT,
WEST ALLIS MEMORIAL HOSPITAL,
WEST ALLIS POLICE OFFICER HOFF,
WEST ALLIS POLICE OFFICER LEHMAN,
WEST ALLIS POLICE OFFICER JACOBSON,
and WEST ALLIS POLICE OFFICERS JANE & JOHN DOE(S)

                    Defendants.


   ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS WITHOUT
PREJUDICE (DKT. NOS. 4, 13) AND DENYING MOTION TO STRIKE LATEST
 PLEADINGS FILED IN BAD FAITH BY PURPORTED ATTORNEY ERIK H.
                      MONSON (DKT. NO. 19)


I.    Introduction

      On June 4, 2021, I. Griffin, identifying herself as “next of kin, next of

friend” for her biological daughter, Chrakei Griffin, filed this lawsuit. Dkt. No.

1. The plaintiff brings four claims under federal statutes: (1) 42 U.S.C. §1983,

(2) “Violation of 42 HIPPA and Power Of Attorney Rights of Plaintiffs’’,” (3)

Emergency Medical Treatment and Labor Act and (4) Americans with

Disabilities Act. Id. at 13-15. As defendants, the plaintiff named the West Allis

Police Department, West Allis Memorial Hospital, three named West Allis police

officers and John and Jane Doe West Allis officers. Id. at 1.

                                          1

           Case 2:21-cv-00693-PP Filed 08/31/21 Page 1 of 12 Document 21
      On June 25, 2021, West Allis Memorial Hospital filed a motion to dismiss

under Federal Rules of Civil Procedure 12(b)(5) and 12(b)(6). Dkt. No. 4.

Alternatively, West Allis Memorial Hospital asks the court to order the plaintiff

to make a more definite statement under Fed. R. Civ. P. 12(e). Id. That same

day, the West Allis Police Department defendants filed a motion to dismiss

under Rule 12(b)(6). Dkt. No. 13. In the alternative, they ask that the court

order the plaintiff to make a more definite statement. Id.

II.   Facts

      The complaint indicates that I. Griffin filed the lawsuit on her own

behalf, and as next of kin and next of friend to her biological daughter,

Cherakei Griffin. Dkt. No. 1 at 1, 5.

      The complaint states that Cherakei Griffin is a young, African American

female residing in Milwaukee. Dkt. No. 1 at 5. The complaint alleges that on

May 26, 2021, Cherakei Griffin had a seizure and was advised to get further

medical evaluations. Id. It alleges that two days later, on May 28, 2021,

Cherakei Griffin “was held against her will by several estranged family

members and was subjected to a hostile environment.” Id. The complaint

alleges that on June 2, 2021, after several unsuccessful attempts to free

Cherakei Griffin from being held against her will, West Allis police “were

dispatched to the location and several times were asked to free her from the

restraint.” Id. The complaint asserts that the police did not “serve and assist

but left Plaintiff C Griffin in a hostile situation in which C. Griffin was

victimized.” Id. It asserts that the officers arrested Cherakei Griffin that day,

                                          2

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 2 of 12 Document 21
without a warrant and without reading her her rights, and that the police “have

had her detained in the defendants West Allis Memorial Hospital.” Id.

      The complaint asserts multiple times that the “physical whereabouts of

Plaintiff Cherakei Griffin [] and her health and safety are unknown,” and

asserts that “[i]t is believed” that her last whereabouts “was in the physical

custody of the defendants’.” Id. at 2-9. It also asserts that Cherakei Griffin is

believed to be in “extreme” “imminent physical danger.” Id.

      I. Griffin asserts that she is Cherakei Griffin’s biological mother and has

acted “on [Cherakei’s] medical behalf her entire life.” Id. at 5. She says that on

May 26, 2015, she became Cherakei’s “legally binding Power of Attorney.” Id. I.

Griffin asserts that the defendants are violating her rights in relation to her

involvement in the care and safety and well-being of her biological child. Id. I.

Griffin says that she “tried to file a kidnaping [sic] report and requested an

investigation into other impersonating her trying to pretend to be the mother of

Plaintiff Cherakei Griffin, called the police defendants for help regarding the

kidnaping [sic] incident, and sought other forms of help on behalf of Plaintiff

Cherakei Griffin, as she was being held against her will by others.” Id. at 5-6. I.

Griffin says, however, that the defendants refuse to acknowledge that I. Griffin

is Cherakei Griffin’s power of attorney and that they are doing so “with the

intent to engage in improper and unlawful conduct against Plaintiff C. Griffin.”

Id. at 6. I. Griffin asserts that West Allis Memorial Hospital is violating the

“EMTALA” [the Emergency Medical Treatment and Labor Act] and that the

United States Attorney General’s office “has a mandatory obligation to enter

                                         3

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 3 of 12 Document 21
onto the premises of West Allis Memorial hospital and open up an official

investigation.” Id.

       For relief, I. Griffin seeks $3,000,000,000 in damages and remedial

actions. Id. at 7.

       Defendant West Allis Memorial Hospital indicates in its motion to dismiss

that it believes that the case arises from treatment Inez Griffin’s adult daughter

Cherakei received at the hospital under a Wis. Stat. Chapter 51 procedure;

Chapter 51 governs mental health and, among other things, allows for

involuntary commitment for mental health treatment under certain procedures

and for certain reasons. See, e.g., Wis. Stat. §51.20. I. Griffin attached to the

complaint a document dated May 26, 2014 which indicates that Cherakei

Griffin’s date of birth is May 26, 1996, making her twenty-five years old on the

date I. Griffin filed the complaint. Dkt. No. 1-1.

III.   Analysis

       There are several defects in the complaint.

       A.    Representation

       The defendants argue that I. Griffin cannot file a lawsuit on behalf of

Cherakei Griffin. Dkt. Nos. 5 at 5, 14 at 3. They are correct. Federal law does

not permit non-attorneys to represent litigants in federal court. Under 28

U.S.C. §1654, “[i]n all courts of the United States the parties may plead and

conduct their own cases personally or by counsel as, by the rules of such

courts, respectively, are permitted to manage and conduct cases therein.” See

also Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper

                                         4

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 4 of 12 Document 21
must be signed by at least one attorney of record in the attorney’s name—or by

a party personally if the part is unrepresented.”). See also, Georgakis v. Ill.

State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013) (“A nonlawyer can’t handle a

case on behalf of anyone except himself.”) (citing 28 U.S.C. §1654). This rule

applies to individuals bringing claims as next friend. Elustra v. Mineo, 595

F.3d 699, 704 (7th Cir. 2010) (“Normally, representative parties such as next

friends may not conduct litigation pro se; pleadings may be brought before the

court only by parties or their attorney.”) (citing 28 U.S.C. §1654). Nor does a

power of attorney authorize a non-lawyer to practice law or represent someone

in federal court. Johnson v. Bank One N.A., 90 F. App’x 956, 957 (7th Cir.

2004).

      Federal Rule of Civil Procedure Rule 17(c) allows a legal representative—

such as a general guardian, a committee, a conservator or other like

fiduciary—to file a federal lawsuit, or defend one, on behalf of a minor or an

incompetent person. The rule also allows a minor or an incompetent person

who does not have a legal representative to sue through a next friend or a

guardian ad litem.

      I. Griffin appears to have drafted the complaint. She titled the case

“United States ex rel. I. Griffin,” and said that she was filing the case on behalf

of herself and as next of kin, next of friend on behalf of her daughter, Cherakei

Griffin. Dkt. No. 1 at 1. I. Griffin may represent herself. But because she is not

a lawyer, I. Griffin cannot file a federal lawsuit in federal court on behalf of

Cherakei Griffen. The complaint does not allege that Cherakei is either a minor

                                          5

         Case 2:21-cv-00693-PP Filed 08/31/21 Page 5 of 12 Document 21
or incompetent. In fact, I. Griffin attached to the complaint a document

showing that Cherakei was twenty-five years old in June of 2021, when I.

Griffin filed the complaint. Dkt. No. 1-1. Based on the current state of the

record, I. Griffin may proceed on her own behalf, but she cannot represent

Cherakei Griffin in federal court.

      I. Griffin filed a document asking the court to strike West Allis

Memorial’s pleadings, arguing that defense counsel filed them in bad faith to

mislead the court and convert the caption of the complaint. Dkt. No. 19. She

cites United States ex rel. Toth v. Quarles, 350 U.S. 11 (1955) in support of her

claim that “[a] private citizen may move a federal court on behalf of the United

States ex relatione.” Id. at 1. There are a group of laws—perhaps the most

frequently used being the False Claims Act—that create “a form of civil action

known as qui tam.” Vt. Agency of Nat. Resources v. U.S. ex rel. Stevens, 529

U.S. 765, 768 (2000). (“Qui tam” is short for a long Latin phrase that means

“who pursues this action on our Lord the King’s behalf as well as his own. Id.

at 768 n.1.) Federal statutes that provide for qui tam litigation allow the

government to sue under the statute, but they also provide that “a private

person (the relator) may bring a qui tam civil action “for the person and for the

United States Government” against [the person who allegedly made the false

claim under the False Claims Act], “in the name of the Government.” Id. There

are only a handful of federal statutes which authorize qui tam actions, and the

ones that do have specific procedural requirements for the private citizen—the

“relator”—to follow. Even if the statutes that I. Griffin had cited in the

                                         6

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 6 of 12 Document 21
complaint contained qui tam provisions, there is no evidence that she is suing

in the name of or on behalf of the government or that she has followed any of

the statutory requirements to qualify as a relator.

      I. Griffin also argues that she is “not required to have a valid license to

practice law in order to proceed as a qualified private attorney general.” Dkt.

No. 19 at 1. She cites Agency Holding Corp. v. Malley-Duff & Assoc., Inc., 483

U.S. 143 (1987). That case involved statutes—such as the Clayton Act and the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), which authorize

individuals injured as a result of violations of those statutes to sue and recover

treble damages; the term “private attorneys general” refers to allowing private

individuals injured by certain conduct to sue for large amounts of money and

thus economically punish entities who might otherwise escape prosecution due

to limited public resources. Id. at 150-151. I. Griffin has not identified any

statute that would allow her to sue for treble damages. And regardless, she is

correct that she does not have to have a law license to represent herself. But

she cannot represent Cherakei Griffin in federal court—not as a relator, not as

a “private attorney general,” not as a next friend or a power of attorney.

      B.    Service

      West Allis Memorial moves to dismiss for lack of service under Fed. R.

Civ. P. 12(b)(5).1 Dkt. No. 5 at 2. The defendant asserts that I. Griffin attempted



1Although the West Allis Police Department defendants stated in their motion
that they seek dismissal for failure to provide sufficient service of process
under Fed. R. Civ. P. 12(b)(5), dkt. no. 13, they do not address service in their
brief, dkt. no. 14.
                                         7

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 7 of 12 Document 21
to “serve” the lawsuit on West Allis Memorial by dropping it off at the

Emergency Department registration desk on June 4, 2021. Id. at 3. The

hospital correctly points out that under Fed. R. Civ. P. 4(c)(2), a party to the

lawsuit may not serve the summons and complaint. Id. It also correctly points

out that when a defendant is a corporation—as West Allis Memorial Hospital

is—the plaintiff’s process server must serve an officer, director, managing or

general agent of that corporation. Id. at 3-4 (citing Fed. R. Civ. P. 4(h)).

      I. Griffin filed the complaint on June 4, 2021. Under Fed. R. Civ. P. 4(m),

she was required to properly serve all defendants within ninety days after the

complaint was filed. She has not yet properly served West Allis Memorial

Hospital, as required by Fed. R. Civ. P. 4.

      C.     Failure to State a Claim

      All the defendants argue that under Fed. R. Civ. P. 12(b)(6), I. Griffin’s

complaint fails to state a claim upon which a federal court may grant relief. A

motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint to state a claim upon which relief may be granted. Rule 12(b)(6)

requires a plaintiff to clear two hurdles. First, the complaint must describe the

claim in sufficient detail to give a defendant fair notice of the claim and the

grounds on which it rests. EEOC v. Concentra Health Servs., Inc., 496 F.3d

773, 776 (7th Cir. 2007). Second, the allegations in the complaint must

“plausibly suggest that the plaintiff has a right to relief, raising that possibility

above a ‘speculative level;’ if they do not, the plaintiff pleads itself out of court.”

Id. at 776 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)).

                                           8

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 8 of 12 Document 21
When considering a Rule 12(b)(6) motion, the court must construe the

complaint in the light most favorable to the plaintiff, accepting as true all well-

pleaded facts and drawing all possible inferences in the plaintiff’s favor.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

      Even construing the complaint in the light most favorable to I. Griffin,

the court cannot determine what allegations the plaintiff is making against the

defendants. She alleges that when the law enforcement defendants were called,

they did not assist. She does not say which officers were present, whether she

was present, what was happening when the officers arrived, what kind of

assistance they were asked to provide or by whom. She says that the officers

left Cherakei in danger, but does not say what kind of danger, or how the

officers would have known that Cherakei was in danger. She says that the

officers arrested Cherakei without a warrant and without reading her her rights

but does not allege that Cherakei has been charged with any crimes (in which

case, Cherakei would have a right to raise those Fourth Amendment issues in

her criminal case).

      I. Griffin lists the Civil Rights Act, the Civil Rights of Institutionalized

Persons Act, the Emergency Medical Treatment and Labor Act and the

Americans with Disabilities Act. But she provides no facts to explain how any

of the defendants violated any of those acts. For example, for her claim under

the Americans with Disabilities Act, she does not explain who is disabled (Is

she disabled? Is Cherakei disabled?). She does not explain who discriminated

against the disabled person, or how. She mentions the Civil Rights of

                                          9

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 9 of 12 Document 21
Institutionalized Persons Act, but does not identify the institutionalized person,

or explain how any of the defendants violated that statute or what provisions of

the statute she believes they violated.

      I. Griffin asserts, several times, that the defendants are interfering with

her duties to Cherakei. But she does not explain what those duties are. She

does not explain how the defendants are interfering with those duties. She does

not explain how interfering with those duties violates any of the federal laws

she listed in the complaint. She continually asserts that she believes Cherakei

Griffin to be in imminent physical danger, but does not explain why she

believes this—particularly when she also insists that Cherakei’s whereabouts

are unknown. She asserts that several entities—the United States Attorney

General, the F.B.I.—must conduct investigations of the West Allis Police

Department and West Allis Memorial. But a civil damages lawsuit is not a

mechanism for forcing a law enforcement agency to investigate something. If I.

Griffin believes that there is some criminal activity occurring, she may report it

to the appropriate law enforcement agency.

      It appears that some event may have occurred that resulted in the

involuntary commitment of Cherakei under Ch. 51, and that she was

committed to West Allis Memorial Hospital at one point. It appears that I.

Griffin is very worried about her daughter. But the complaint, despite its

length, does not state sufficient facts to give the defendants notice of what I.

Griffin alleges that they have done to violate her constitutional rights or any




                                          10

       Case 2:21-cv-00693-PP Filed 08/31/21 Page 10 of 12 Document 21
federal laws, and it does not state enough facts for this court to determine

whether she has stated a claim for which a federal court may grant relief.

      The court will grant both motions to dismiss but will dismiss without

prejudice. That means that I. Griffin may try to file an amended complaint—on

her behalf, and her behalf alone—that states sufficient facts to give the

defendants notice of what laws or constitutional rights they have violated and

how. Within twenty-one days of the date of this order, I. Griffin may file an

amended complaint (either representing herself, or through an attorney). She

may file that amended complaint only on her own behalf; if Cherakei Griffin

wishes to file a federal lawsuit, she must file it on her own behalf, either herself

or through a lawyer. If the court does not receive from I. Griffin an amended

complaint that comports with this order in time for the court to receive it by the

end of the day on September 21, 2021, the court will dismiss the case with

prejudice. If the case is dismissed with prejudice I. Griffin will not be able to file

the same claims again in federal court.

      The court also will deny I. Griffin’s motion to strike. Attorney Monson did

not act in bad faith. The law he cited in his pleadings was accurate and his

arguments were based in that law.

IV.   Conclusion

      The court GRANTS defendant West Allis Memorial Hospital’s motion to

dismiss without prejudice. Dkt. No. 4.

      The court GRANTS defendants West Allis Police Officer Hoff, West Allis

Police Officer Jacobson, West Allis Police Officer Lehman, West Allis Police

                                         11

        Case 2:21-cv-00693-PP Filed 08/31/21 Page 11 of 12 Document 21
Department and West Allis Police Officers Jane and John Doe(s)’s motion to

dismiss without prejudice. Dkt. No. 13.

      The court DENIES I. Griffin’s Motion to Strike Latest Pleadings Filed in

Bad Faith by Purported Attorney Erik H. Monson. Dkt. No. 19.

      The court ORDERS that if I. Griffin wishes to proceed with this case, she

must file an amended complaint—either representing herself or through an

attorney—in time for the court to receive it by the end of the day on September

21, 2021. If I. Griffin does not file an amended complaint in time for the court

to receive it by the end of the day on September 21, 2021, the court will

dismiss the case with prejudice.

      Dated in Milwaukee, Wisconsin this 31st day of August, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       12

       Case 2:21-cv-00693-PP Filed 08/31/21 Page 12 of 12 Document 21
